DETAILED ACTION
Claims  1, 3-7, 10, 11, 14, 15, 17, 19, 20, 22 are pending as amended on  19 September 2022
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendments overcome the rejections of claims 1, 3-7, 10 and 11 over Svoboda in view of Saini,  of claims 14, 15 and 22 over Todd in view of Saini  and Harris, and claims 17, 19 and 20 over Saini in view of Harris. The rejections have been withdrawn.
Applicant’s arguments in light of the amendments have been fully considered but are moot as they do not apply to the current rejections. 

Claim Rejections - 35 USC § 103
Claims  1, 3-7, 10-11, 14, 15, 17, 19, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Svoboda in view of  Saini and in further view of US2010/0270017A1( Prasek).
Regarding claims 1, 5, 14, 17, 19, 20  and 22,  Svoboda teaches a method  of producing a hydrocarbon from a formation comprises drilling the formation with a drilling mud, performing at least one completion operation in the wellbore, emplacing a water-based breaker fluid in the wellbore ([0023]), wherein the fluid comprises an aqueous fluid, a viscosifier, a water soluble polar organic solvent,  greater than 30 volume percent to 50 volume percent of a hydrolysable ester of a carboxylic acid and a weighting agent ([0023], [0032] and [0035]), wherein the weighting agent includes sodium, potassium or calcium salts of the halides ([0033]). 

Svoboda further teaches shutting the well for a predetermined time to allow the hydrolysis of the ester ([0023], [0032], [0035] and [0037]), wherein the hydrolysable ester is selected so that the time to achieve hydrolysis is predetermined on the known downhole conditions such as temperature, pH  and by varying the length and branching of the alcohol portion of the ester ([0032], [0052]-[0053]), and the amount of delay can be greater than 5 hours ([0053] and [0054]). 
While teaching viscosifiers and fluid loss additives ([0035]), Svoboda does not expressly disclose a hydroxyethyl cellulose viscosifier.  
Saini teaches that cellulose derivative such as hydroxyethyl cellulose are preferred viscosifiers  for well treatment/operation  because  they are capable of viscosifying a brine without the need for special rig equipment or shear devices ([0018]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the hydroxyethyl cellulose viscosifier of Saini in the fluid of  Svoboda.  The rationale to do so would have been the motivation provided by the teachings of Saini that to do so would predictably viscosify a brine without the need for special equipment/devices ([0018]), and further since  it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a brine viscosifier.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Neither Svoboda nor Saini expressly discloses the hydrolysable esters are lactones. 
Prasek teaches that lactones  such as ϒ-lactone and ð-lactone can be used in wellbore fluid as hydrolysable esters  to provide delayed acid source ([0026]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the ϒ-lactone and/or ð-lactone of Prasek in the method of Svoboda and Saini since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use.  In the instant case, a known hydrolysable ester  for a delayed acid source.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
Since Svoboda, Saini and Prasek teach the same method utilizing the same delayed acid source, absent evidence to the contrary, one of  ordinary skill would expect that  the viscosity of the breaker fluid would reduce as claimed upon hydrolysis of the lactones. 
Regarding claims 3, 4 and 6, Svoboda teaches the fluid may be circulated during  or after the performance of at least one completion operation, or after production of formation fluids has commenced ([0046]).   
Regarding claim 7, Svoboda teaches the wellbore may contain at least one of a slotted liner, a predrilled liner, a wire wrapped screen, an expandable screen a sand screen filter, an openhole gravel pack or casing ([0049]). 
Regarding claim 10, Svoboda teaches the fluid comprises additional chemicals such as pH buffers and thinners ([0035]). 
Regarding claim 11, Svoboda teaches the aqueous fluid includes sea water, a brine containing organic or inorganic dissolved salt. 
Regarding claim 15, Svoboda teaches allowing the solution into the wellbore and initiation of production ([0021], [0022] and [0050])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766